DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

 Status of Claims
This action is in reply to the response submitted by the applicant on 14 October 2021.
Claims 1-19, filed 14 September 2021 are now hereby entered.  
Claims 1-19 are currently pending and have been examined.

Drawings
A corrected drawing replacement sheet for Figure 1, filed 14 September 2021, is in compliance with 37 CFR 1.121(d) and is hereby entered.
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon further review of the amended claims the 101 rejection is not applicable because the claims in ordered combination are a practical application by including the iterative feedback features as well as other limitations in claims 1 and 10.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
storing a dataset including payment network account data corresponding to past purchase transactions between a plurality of customers and a plurality of merchants, each payment transaction including a user identifier of a plurality of user identifiers and a merchant identifier of a plurality of merchant identifiers;
organizing the dataset as a visual representation of the past purchase transactions corresponding to one of the plurality of user identifiers in a graph of each purchase transaction, wherein the visual representation represents the purchase transactions corresponding to the one of the plurality of user identifiers as a plurality of data nodes of the graph within the GUI based on common data shared between the data nodes; 
receiving, via the input processor coupled to the server and memory, an indication that a first purchase transaction of the dataset is fraudulent;
iteratively adjusting one or more weights of a hidden layer of the artificial intelligence engine until the artificial intelligence engine identifies the first purchase transaction as fraudulent;
determining a fraudulent transaction for a second purchase transaction based on an analysis by the artificial intelligence engine of the dataset using the adjusted one or more weights of the hidden layer;
automatically modify a first node corresponding to the first purchase transaction and a second node corresponding to the second purchase transaction of the graph within the GUI based on the analysis by the artificial intelligence engine of the dataset using the adjusted one or more weights of the hidden layer;  
The following prior art of reference have been deemed most relevant to the allowed claim(s):
Cao et al. (U.S. Patent. No. 10,460,320) discloses a fraud detection system can use the features to generate a fraud detection model. The fraud detection model can be iteratively refined using machine learning.  The fraud detection models can then be applied to new transactions to determine a risk score of the new transaction.
Flitcroft et al. (U.S. Pub. No. 2014/0122340) discloses a credit card system is provided which has the added feature of providing additional limited use credit card numbers and/or cards. These numbers and/or cards can be used for a single or limited use transaction, thereby reducing the potential for 
Claims 1-19 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meredith et al. (US 20150235223 A1) discloses fraud analysis for a location aware transaction is disclosed. Location information can be associated with historical fraud events. A location of user equipment can be analyzed against historical fraud information associated with the location to facilitate determination of a fraud factor value. The fraud factor value can reflect a determination related to a likelihood of fraud occurring in an instant transaction based on the historic fraud events proximate to the location. The determination can be based on fraud rules. Further aspects provide for abstraction of the fraud factor to limit exposure of personal information associated with wireless carrier subscribers in fraud analysis for a location aware transaction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698